Case: 13-15642     Date Filed: 12/16/2014   Page: 1 of 5


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-15642
                           ________________________

                    D.C. Docket No. 2:11-cv-00321-JES-DNF

IBERIABANK,
a Louisiana banking corporation,
as successor in interest to Orion Bank,

                                                  Plaintiff -
                                                  Counter Defendant -
                                                  Appellee,

versus

COCONUT 41, LLC,
a Florida limited liability company,

                                                   Defendant -
                                                   Third Party Defendant -
                                                   Cross Defendant -
                                                   Cross Claimant -
                                                   Counter Claimant,

THE D'JAMOOS GROUP, LTD., etc., et al.,

                                                   Defendants,

AJAX PAVING INDUSTRIES, INC., etc., et al.,

                                                   Defendants -
                                                   Cross Defendants,
              Case: 13-15642     Date Filed: 12/16/2014   Page: 2 of 5




WESTWIND CONTRACTING, INC.,
a Florida corporation,

                                                  Defendant -
                                                  Third Party Plaintiff -
                                                  Counter Claimant -
                                                  Cross Claimant -
                                                  Cross Defendant -
                                                  Appellee,

FEDERAL DEPOSIT INSURANCE CORPORATION, et al.,
as Receiver of Florida Community Bank, a Florida corporation,

                                                  Third Party Defendants,

HG COCONUT, LLC,
a Florida limited liability company,

                                                  Third Party Defendant -
                                                  Cross Defendant -
                                                  Cross Claimant -
                                                  Counter Claimant -
                                                  Appellant,

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________


                               (December 16, 2014)

Before WILSON, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:




                                         2
                Case: 13-15642       Date Filed: 12/16/2014      Page: 3 of 5




       HG Coconut, LLC (HG Coconut) appeals the district court’s judgment

(1) granting Westwind Contracting, Inc.’s (Westwind) unjust enrichment claim and

(2) denying HG Coconut’s conversion claim. Upon review, and with the benefit of

oral argument, we reject HG Coconut’s arguments on both counts and affirm. 1

A.     Westwind’s Unjust Enrichment Claim

       First, the district did not err by concluding Westwind was not required to

fully complete the work for which it had been hired in order to establish its claim

for unjust enrichment. The cases HG Coconut cites for this proposition involve

equitable liens and are thus inapplicable. See, e.g., GS2 Corp. v. Regions Bank,

No. 11-23458-CIV, 2012 WL 1014750, at *2 (S.D. Fla. Mar. 23, 2012) (“To obtain

an equitable lien on an unjust enrichment claim in the construction context, a

plaintiff must show [among other things] . . . that the construction project was

completed. . . .”).

       Second, the district court did not abuse its discretion in calculating

Westwind’s damages for unjust enrichment. HG Coconut argues Westwind

offered no evidence of the value of the infrastructure work to HG Coconut.

Westwind, however, offered evidence of the contract price, and the district court

relied on that figure in calculating damages. A freely negotiated contract price is

       1
         The district court also dismissed HG Coconut’s breach of contract claim against
IberiaBank for lack of subject matter jurisdiction. HG Coconut does not raise any argument
regarding that issue and it is therefore abandoned.
                                               3
                Case: 13-15642       Date Filed: 12/16/2014      Page: 4 of 5


some evidence of the fair market value of the services provided to the recipient.

Cf. Restatement (Third) of Restitution and Unjust Enrichment § 49(3)(c) (2011)

(“Enrichment from the receipt of nonreturnable benefits may be measured by . . .

the market value of the benefit . . . .”); id. at cmt. a (explaining there may be no

“meaningful distinction between the value of the services to the recipient” and the

contract price). The district court found HG Coconut needed the infrastructure to

develop its own property 2 and there is no evidence the contract was priced above

market value. Under these circumstances, the contract price was an appropriate

measure of the value of the benefit conferred to HG Coconut.

B.     HG Coconut’s Conversion Claim

       The district court did not err by denying HG Coconut’s conversion claim.

The money in the Construction Draw Account did not belong to HG Coconut,

which means HG Coconut did not have a “right to possession” of the money

allegedly converted. See United States v. Bailey, 419 F.3d 1208, 1212 (11th Cir.

2005) (conversion may be established under Florida law only if the plaintiff shows

“an immediate right to possession” of the allegedly converted money). It follows

that Westwind did not commit an “unauthorized act” when it refused HG

Coconut’s demand for the money. See Mayo v. Allen, 973 So. 2d 1257, 1258 (1st



       2
          HG Coconut has not shown the district court’s finding was clearly erroneous. Therefore
the district court did not err by apportioning the entire unpaid contract amount to HG Coconut.
                                               4
              Case: 13-15642     Date Filed: 12/16/2014   Page: 5 of 5


DCA 2008) (“It is well settled that a conversion is an unauthorized act which

deprives another of his property permanently or for an indefinite time.”).

      In conclusion, the district court’s judgment filed November 18, 2013, is

AFFIRMED in its entirety.




                                         5